Confidential

Exhibit 10.49

Amendment No. 1 to Manufacturing Services Agreement relating to rhThrombin

This Amendment No. 1 to Manufacturing Services Agreement relating to rhThrombin,
dated as of December 3, 2007 (“Effective Date”), is entered into by and between
Patheon Italia S.p.A. (“Patheon”) and ZymoGenetics, Inc., a Washington
corporation (“ZGEN”).

The parties hereby agree that the Manufacturing Services Agreement relating to
rhThrombin, dated January 1, 2006 (the “Agreement”) shall be amended as follows:

 

1. Territory

Schedule H shall be replaced by the updated Schedule H attached hereto.

 

2. Ratification of Agreement

All other terms and obligations of the Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, ZGEN and Patheon have executed this Amendment No. 1 to
Manufacturing Services Agreement relating to rhThrombin as of the Effective
Date.

 

Patheon Italia S.p.A.     ZymoGenetics, Inc. /s/ Aldo Braca     /s/ Vaughn B.
Himes Aldo Braca     Vaughn B. Himes, Ph.D. Managing Director Patheon Italia
S.p.A.
– President Patheon Europe     Senior Vice President, Technical
Operations Date: December 3, 2007     Date: December 5, 2007



--------------------------------------------------------------------------------

Confidential

SCHEDULE H

TERRITORY

United States of America

Countries within Europe

 

•        Albania

  

•        Andorra

   •        Armenia

•        Austria

  

•        Azerbaijan

   •        Belarus

•        Belgium

  

•        Bosnia and Herzegovina

   •        Bulgaria

•        Croatia

  

•        Cyprus

   •        Czech Republic

•        Denmark

  

•        Estonia

   •        Finland

•        France

  

•        Georgia

   •        Germany

•        Greece

  

•        Hungary

   •        Iceland

•        Ireland

  

•        Italy

   •        Kazakhstan

•        Kyrgyzstan

  

•        Latvia

   •        Liechtenstein

•        Lithuania

  

•        Luxembourg

   •        Macedonia

•        Malta

  

•        Moldova

   •        Monaco

•        Montenegro

  

•        Netherlands

   •        Norway

•        Poland

  

•        Portugal

   •        Romania

•        Russia

  

•        San Marino

   •        Serbia

•        Slovakia

  

•        Slovenia

   •        Spain

•        Sweden

  

•        Switzerland

   •        Tajikistan

•        Turkey

  

•        Turkmenistan

   •        Ukraine

•        United Kingdom

  

•        Uzbekistan

   •        Vatican City



--------------------------------------------------------------------------------

Countries within Canada/Latin America Region

 

•        Canada

  

•        Mexico

   •        Argentina

•        Bolivia

  

•        Brazil

   •        Chile

•        Colombia

  

•        Dominican Republic

   •        Ecuador

•        El Salvador

  

•        Guatemala

   •        Nicaragua

•        Paraguay

  

•        Peru

   •        Uruguay

•        Venezuela

  

•        Costa Rica

   •        Honduras

•        Panama

  

•        Belize

   •        Cuba

•        French Guiana

  

•        Guadeloupe

   •        Guyana

•        Haiti

  

•        Suriname

  

Countries within Asia/Pacific Region

 

•        Australia

  

•        Cambodia

   •        China

•        Hong Kong

  

•        Indonesia

   •        India

•        Malaysia

  

•        New Zealand

   •        Pakistan

•        Philippines

  

•        Singapore

   •        South Korea

•        Vietnam

  

•        Taiwan

   •        Thailand

•        Bahrain

  

•        Bangladesh

   •        Bhutan

•        Brunei

  

•        Israel

   •        Jordan

•        Kuwait

  

•        Oman

   •        Qatar

•        Saudi Arabia

  

•        United Arab Emirates

  

Countries within Japan Region

 

•        Japan